Order entered February 25, 1965, severing and dismissing the cause of action as to plaintiff De Cicco Food Market, Inc., and setting aside a jury verdict of $18,000 in favor of plaintiff Annette De Cicco Corporation as excessive and ordering a new trial as to said plaintiff, unanimously modified, on the law, on the facts and in the exercise of discretion, to the extent that the direction of a new trial be restricted to the issue of damages only, and, as so modified, affirmed, without costs or disbursements. (See Mercado v. City of New York, 25 A D 2d 75.)
Concur — Breitel, J. P., MeNally, Stevens and Eager, J J.